Exhibit 10.1
EXECUTION VERSION
EMPLOYMENT AGREEMENT
          AGREEMENT, dated the 2nd day of November, 2008, by and among General
Growth Properties, Inc., a Delaware corporation (the “Company”), GGP Limited
Partnership, a Delaware limited partnership (the “Partnership”), and Adam S.
Metz (the “Executive”), but is intended to be effective as of the 26th day of
October, 2008 (the “Effective Date”).
          NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
          1. Employment Period. The Company hereby agrees to employ the
Executive, and the Executive hereby agrees to work in the employ of the Company,
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the first anniversary of the Effective Date
(the “Employment Period”).
          2. Terms of Employment.
               (a) Position and Duties.
               (i) During the Employment Period, the Executive shall serve as
interim Chief Executive Officer of the Company and of the Partnership, with the
appropriate authority, duties and responsibilities attendant to such position
and any other duties that may be reasonably assigned by the Company’s Board of
Directors (the “Board”). The Executive shall report solely to the Board. The
Company shall cause the Executive to be nominated for election to the Board
during the Employment Period.
               (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote all of his business attention and time to the business and affairs of
the Company, and to use the Executive’s reasonable best efforts to perform such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve, with prior approval of the Board,
on corporate boards or committees, (B) serve on civic or charitable boards or
committees, and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement; provided, however, that during the Employment Period, the Executive
shall not hold any other management positions at other companies and will resign
from any management positions with other companies that the Executive currently
holds.

 



--------------------------------------------------------------------------------



 



               (b) Compensation.
               (i) Annual Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”) of
$1,500,000 payable in equal installments in accordance with the Partnership’s
normal payroll practice for its senior executives, subject to the Executive’s
continued active employment with the Company and the Partnership.
               (ii) Bonus. During the Employment Period, the Executive shall be
entitled to receive a bonus of $2,000,000 , payable in four equal installments
(subject to the Executive’s continued active employment with the Company on such
payment date) of $500,000 on February 2, 2009, May 2, 2009, August 2, 2009 and
October 25, 2009 (such payments collectively, the “Fixed Bonus”). In addition,
subject to the Executive’s employment through the end of the Employment Period,
the Executive shall be entitled to receive a bonus of $1,000,000, with such
amount subject to reduction by the Compensation Committee of the Board (the
“Compensation Committee”) in its sole discretion, to the extent the Compensation
Committee determines that the Company’s performance or the Executive’s personal
performance warrant such reduction (the “Discretionary Bonus”); provided, that
any Discretionary Bonus shall be paid to the Executive by November 11, 2009.
               (iii) Stock Options. On the date hereof, the Executive shall be
granted stock options (the “Option Grant”) to purchase 1,000,000 shares of the
Company’s common stock, par value $0.01 per share. The stock options awarded
pursuant to the Option Grant shall have an exercise price equal to the closing
price of the Company’s common stock as reported in The Wall Street Journal on
November 3, 2008, shall cliff-vest (subject to earlier vesting pursuant to
Section 4(a)(ii)) on the earlier of (1) the first anniversary of the Effective
Date and (2) a Change in Control (as defined in the Company’s 2003 Incentive
Stock Plan (the “2003 Plan”)), shall have a term of 5 years and shall be granted
outside of any Company stock incentive plan but shall be granted pursuant to an
award agreement with the terms of the award agreement attached hereto as
Exhibit A.
               (iv) Indemnification and Liability Insurance. The Company shall
continue to indemnify the Executive pursuant to the Indemnification Agreement
between the Company and the Executive, dated as of November 8, 2005 (the
“Indemnification Agreement”), and the indemnification provided therein shall
continue for a period of 6 years following the time the Executive’s employment
is terminated.
               (c) Benefits. During the Employment Period, except as otherwise
expressly provided herein, the Executive shall be entitled to participate in all
employee benefit and other plans, practices, policies and programs and fringe
benefits on

- 2 -



--------------------------------------------------------------------------------



 



a basis no less favorable than that provided to other senior officers of the
Company, provided, that the Executive shall be entitled to paid annual vacation
totaling four weeks per year.
          3. Termination of Employment.
               (a) Death or Disability. The Executive’s employment shall
terminate automatically upon the Executive’s death during the Employment Period.
If the Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice, in accordance
with Section 11(b), of its intention to terminate the Executive’s employment. In
such event, the Executive’s employment with the Company shall terminate
effective on the 30th day after the Company’s receipt of such notice by the
Executive (the “Disability Effective Date”), provided, that within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall have the meaning ascribed under the Company’s long term
disability plan.
               (b) Cause. The Company may terminate the Executive’s employment
during the Employment Period with or without Cause. For purposes of this
Agreement, “Cause” shall mean the Executive’s:
               (i) conviction by a court of competent jurisdiction of a felony
under Federal law or the law of the state in which such action occurred;
               (ii) willful dishonesty in the course of fulfilling the
Executive’s material employment duties;
               (iii) commission of a material act of fraud or embezzlement;
               (iv) willful failure to substantially perform the Executive’s
responsibilities under this Agreement; or
               (v) willfully (x) impeding, (y) endeavoring to influence,
obstruct or impede or (z) failure to materially cooperate with an investigation
authorized by the Board, a self-regulatory organization empowered with
self-regulatory responsibilities under federal securities or state laws or a
governmental department or agency;
unless, in the case of clauses (ii) through (v), the event constituting Cause is
curable and has been cured to the extent possible by the Executive within 30
business days of his receipt of notice from the Company that an event
constituting Cause has occurred and specifying the details of such event.

- 3 -



--------------------------------------------------------------------------------



 



For purposes of this provision, no act or omission on the part of the Executive
shall be considered “willful” unless it is done or omitted in bad faith or
without reasonable belief that the act or omission was in the best interests of
the Company. Any act or omission based upon a resolution duly adopted by the
Board or advice of counsel for the Company shall be conclusively presumed to
have been done or omitted in good faith and in the best interests of the
Company. “Cause” shall not include bad judgment or failure of the Company or
Partnership to meet financial performance objectives. The cessation of the
Executive’s employment shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than two-thirds of the entire
membership of the Board (excluding the Executive) at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board) finding that, in the opinion of the Board, the
Executive is guilty of the conduct described above, and specifying the
particulars thereof in detail. Notwithstanding the foregoing, if the Board
reasonably believes in good faith that facts exist that may justify a
termination for Cause, the Board retains the right to (i) immediately terminate
the Executive’s employment (without any obligation to pay or provide any
benefits described in Section 4), and (ii) call the Board meeting and comply
with the other requirements described in the preceding sentence within 90 days
thereafter (the “Determination Period”); provided that promptly following the
Determination Period, the Executive shall be paid or provided the applicable
benefits described in Section 4. If the Company does not deliver to the
Executive a Notice of Termination within 90 days after any member of the Board
who is not a party to such act or omission has had knowledge, or should have had
knowledge, that an event constituting Cause has occurred, the event will no
longer constitute Cause.
               (c) Resignation. The Executive may terminate the Executive’s
employment during the Employment Period for any reason.
               (d) Notice of Termination. Any termination by the Company or by
the Executive shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 11(b). For purposes of this Agreement, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the Date of
Termination. The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company, hereunder, or preclude the Company,
from asserting such fact or circumstance in enforcing the Company’s rights
hereunder.
               (e) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company other than for Disability,
the

- 4 -



--------------------------------------------------------------------------------



 



date of receipt of the Notice of Termination or any later date specified therein
within 90 days of such notice, (ii) if the Executive’s employment is terminated
by the Executive, 30 days after receipt of the Notice of Termination (provided,
that the Company may accelerate the Date of Termination to an earlier date by
providing the Executive with notice of such action) and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of the Executive’s death or the Disability
Effective Date, as the case may be.
          4. Obligations of the Company upon Termination.
               (a) Other Than For Cause. If, during the Employment Period, the
Company shall terminate the Executive’s employment other than for Cause or
Disability, the Company shall have no further obligations to the Executive other
than:
               (i) the Company shall pay to the Executive a lump sum in cash
within 5 days after the Date of Termination (subject to Section 4(d)) of an
amount equal to (A) the Base Salary through the end of the Employment Period and
(B) if such termination occurs after a Change in Control, an additional amount
equal to the sum of (x) any Fixed Bonus remaining unpaid as of the Date of
Termination plus (y) the Discretionary Bonus at the amount stated in
Section 2(b)(ii);
               (ii) a pro-rata portion (but not less than 50%) of the Option
Grant shall vest, based on the number of days of actual employment during the
Employment Period through the Date of Termination, divided by 365; such options
shall remain exercisable until the earlier of (1) the expiration of their term
and (2) the one-year anniversary of the Date of Termination;
               (iii) within 30 days of the date hereof, at Executive’s election,
either (A) the Company shall provide medical and dental benefits to the
Executive, his spouse and his eligible dependents on the same basis and at the
same cost as such benefits are then currently provided to the Executive (the
“Medical Benefits”) through the end of the Employment Period; provided that such
benefits shall be secondary to any other coverage obtained by the Executive; or
(B) the Company shall pay the Executive the monthly amount of the Company’s
contribution toward Medical Benefits on a monthly basis; and
               (iv) to the extent not theretofore paid or provided, subject to
Section 11(g), the Company shall timely pay or provide to the Executive any
other amounts or benefits required to be paid or provided or which the Executive
is eligible to receive under any plan, program, policy or practice or other
contract or agreement of the Company and its affiliated companies through the
Date of Termination, (such other amounts and benefits shall hereinafter be
referred to as the “Other Benefits”).

- 5 -



--------------------------------------------------------------------------------



 



               (b) Death; Disability. If, during the Employment Period, the
Executive’s employment shall terminate on account of death (other than via death
after delivery of a valid Notice of Termination without Cause) or Disability,
the Company shall have no further obligations to the Executive other than to
provide the Executive (or his estate) (i) the Annual Base Salary through the
Date of Termination to the extent theretofore unpaid, (ii) the Medical Benefits
and (iii) the Other Benefits.
               (c) For Cause; Resignation for Any Reason. If, during the
Employment Period, the Company shall terminate the Executive’s employment for
Cause or the Executive terminates his employment for any reason, the Company
shall have no further obligations to the Executive other than the obligation to
pay to the Executive (i) the Annual Base Salary through the Date of Termination
to the extent theretofore unpaid and (ii) the Other Benefits.
               (d) Condition. The Company shall not be required to make the
payments and provide the benefits specified in Section 4(a)(i), (ii) and
(iii) unless, prior to payment, the parties hereto have entered into a release
(for which the applicable 7 day revocation period has expired) within 55 days
following the Date of Termination, under which the Executive releases the
Company, its affiliates and its officers, directors and employees from all
liability (other than the payments and benefits under this Agreement or any
option award). The Company and the Partnership shall tender the release to the
Executive within 2 business days of the Executive’s Date of Termination.
               (e) Resignation from Certain Directorships. Following the
Employment Period or the termination of the Executive’s employment for any
reason, if and to the extent requested by the Board, the Executive agrees to
resign from the Board, all fiduciary positions (including as trustee) and from
all other offices and positions he holds with the Company and any of its
affiliates; provided, however, that if the Executive refuses to tender his
resignation after the Board has made such request, then the Board shall be
empowered to tender the Executive’s resignation from such offices and positions.
          5. Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment, or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not the Executive obtains other employment.
          6. Section 4999 of the Code.
               (a) General Rules. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or

- 6 -



--------------------------------------------------------------------------------



 



distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its affiliated entities) or any entity
which effectuates a Change in Control (or any of its affiliated entities) to or
for the benefit of Executive (whether pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 6) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to Executive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the sum of (x) the Excise Tax imposed upon the Payments and
(y) the product of any deductions disallowed because of the inclusion of the
Gross-Up Payment in Executive’s adjusted gross income and the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-Up Payment is to be made. For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to (i) pay federal income taxes
at the Executive’s actual marginal rates of federal income taxation for the
calendar year in which the Gross-Up Payment is to be made, (ii) pay applicable
state and local income taxes at the Executive’s actual marginal rate of taxation
for the calendar year in which the Gross-Up Payment is to be made, net of the
actual reduction in federal income taxes which could be obtained from deduction
of such state and local taxes and (iii) have otherwise allowable deductions for
federal income tax purposes at least equal to those which could be disallowed
because of the inclusion of the Gross-Up Payment in the Executive’s adjusted
gross income. Notwithstanding the foregoing provisions of this Section 6(a), if
it shall be determined that Executive is entitled to a Gross-Up Payment, but
that the Payments would not be subject to the Excise Tax if the Payments were
reduced by an amount that is less than 10% of the portion of the Payments that
would be treated as “parachute payments” under Section 280G of the Code, then
the amounts payable to Executive under this Agreement shall be reduced (but not
below zero) to the maximum amount that could be paid to Executive without giving
rise to the Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be
made to Executive. In the event that the Payments would be reduced as provided
in this Section 6(a), then such reduction shall be determined in a manner which
has the least economic cost to Executive and, to the extent the economic cost is
equivalent, the Payments will be reduced in the inverse order of when the
Payments would have been made to Executive until the reduction specified is
achieved. For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable under this Agreement (and no other Payments) shall be reduced.
If the reduction of the amounts payable hereunder would not result in a
reduction of the Payments to the Safe Harbor Cap, no amounts payable under this
Agreement shall be reduced pursuant to this provision.
               (b) Determinations. Subject to the provisions of Section 6(a),
all determinations required to be made under this Section 6, including whether
and when

- 7 -



--------------------------------------------------------------------------------



 



a Gross-Up Payment is required, the amount of such Gross-Up Payment, the amount
of any Option Redetermination (as defined below), the reduction of the Payments
to the Safe Harbor Cap and the assumptions to be utilized in arriving at such
determinations, shall be made by the public accounting firm that is retained by
the Company as of the date immediately prior to the Change in Control (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Executive within 15 business days of the receipt of notice from
the Company or the Executive that there has been a Payment, or such earlier time
as is requested by the Company (collectively, the “Determination”). For the
avoidance of doubt, the Accounting Firm may use the Option Redetermination
amount in determining the reduction of the Payments to the Safe Harbor Cap.
Notwithstanding the foregoing, in the event (i) the Board shall determine prior
to the Change in Control that the Accounting Firm is precluded from performing
such services under applicable auditor independence rules or (ii) the Audit
Committee of the Board determines that it does not want the Accounting Firm to
perform such services because of auditor independence concerns or (iii) the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Board shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company and the Company shall enter into any agreement requested
by the Accounting Firm in connection with the performance of the services
hereunder. The Gross-Up Payment under this Section 6 with respect to any
Payments shall be made no later than 30 days following such Payment. If the
Accounting Firm determines that no Excise Tax is payable by Executive, it shall
furnish Executive with a written opinion to such effect, and to the effect that
failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. In the event the Accounting Firm determines that the Payments shall be
reduced to the Safe Harbor Cap, it shall furnish Executive with a written
opinion to such effect. The Determination by the Accounting Firm shall be
binding upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the Determination, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”) or Gross-Up Payments are made by the
Company which should not have been made (“Overpayment”), consistent with the
calculations required to be made hereunder. In the event that the Executive
thereafter is required to make payment of any Excise Tax or additional Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to
or for the benefit of Executive. In the event the amount of the Gross-Up Payment
exceeds the amount necessary to reimburse the Executive for his or her Excise
Tax, the Accounting Firm shall determine the amount of the Overpayment that has
been made and any such Overpayment (together with interest at the rate provided
in Section 1274(b)(2) of the Code) shall be promptly paid by Executive (to the
extent he or she has

- 8 -



--------------------------------------------------------------------------------



 



received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company. Executive shall
cooperate, to the extent his or her expenses are reimbursed by the Company, with
any reasonable requests by the Company in connection with any contests or
disputes with the Internal Revenue Service in connection with the Excise Tax. In
the event that the Company makes a Gross-Up Payment to the Executive and
subsequently the Company determines that the value of any accelerated vesting of
stock options held by Executive shall be redetermined within the context of
Treasury Regulation §1.280G-1 Q/A 33 (the “Option Redetermination”), Executive
shall (i) file with the Internal Revenue Service an amended federal income tax
return that claims a refund of the overpayment of the Excise Tax attributable to
such Option Redetermination and (ii) promptly pay the refunded Excise Tax to the
Company; provided that the Company shall pay all reasonable professional fees
incurred in the preparation of Executive’s amended federal income tax return. In
the event that amounts payable to Executive under this Agreement were reduced
pursuant to the third sentence of Section 6(a) and subsequently Executive
determines there has been an Option Redetermination that reduces the value of
the Payments attributable to such options, the Company shall promptly pay to
Executive any amounts payable under this Agreement that were not previously paid
solely as a result of the third sentence of Section 6(a) up to the Safe Harbor
Cap.
               (c) Maximum Payment. Notwithstanding anything to the contrary in
this Agreement, the Gross-Up Payment shall not under any circumstances exceed
one-hundred thirty-three percent (133%) of the amount of the Annual Base Salary
as set forth in Section 2(b)(i).
          7. Covenants Not to Solicit Company Employees; Confidential
Information.
               (a) Non-Solicit. During the Employment Period, and for a one-year
period after the Executive’s employment is terminated for any reason, the
Executive shall not, in any manner, directly or indirectly (without the prior
written consent of the Company) Solicit anyone who is then an employee of the
Company (or who was an employee of the Company within the prior 12 months) to
resign from the Company or to apply for or accept employment with any other
business or enterprise. For purposes of this Agreement, “Solicit” means any
direct or indirect communication of any kind, regardless of who initiates it,
that in any way invites, advises, encourages or requests any person to take or
refrain from taking any action.
               (b) Confidential Information. The Executive hereby acknowledges
that, as an employee of the Company, he will be making use of, acquiring and
adding to confidential information of a special and unique nature and value
relating to the Company and its strategic plan and financial operations. The
Executive further recognizes and acknowledges that all confidential information
is the exclusive property of the Company, is material and confidential, and is
critical to the successful conduct of

- 9 -



--------------------------------------------------------------------------------



 



the business of the Company. Accordingly, the Executive hereby covenants and
agrees that he will use confidential information for the benefit of the Company
only and shall not at any time, directly or indirectly, during the term of this
Agreement and thereafter divulge, reveal or communicate any confidential
information to any person, firm, corporation or entity whatsoever, or use any
confidential information for his own benefit or for the benefit of others.
Notwithstanding the foregoing, the Executive shall be authorized to disclose
confidential information (i) as may be required by law or legal process after
providing the Company with prior written notice and an opportunity to respond to
such disclosure (unless such notice is prohibited by law), (ii) in any criminal
proceeding against him after providing the Company with prior written notice and
(iii) with the prior written consent of the Company.
               (c) Survival. Any termination of the Executive’s employment or of
this Agreement (or breach of this Agreement by the Executive or the Company)
shall have no effect on the continuing operation of this Section 7.
               (d) Cease Payments. In the event that the Executive materially
breaches Section 7(a), 7(b) or 7(i), the Company’s obligation to make or provide
payments or benefits under Section 4 or 6 shall cease.
               (e) Non-disparagement. During the Employment Period and
thereafter, the Executive shall not, in any manner, directly or indirectly make
any intentionally false or any disparaging or derogatory statements about the
Company, any of its affiliates or any of their employees, officers or directors.
The Company, in turn, agrees that it will not make, in any authorized corporate
communications to third parties, and it will direct the members of the Board and
the Chief Executive Officer and his direct reports, not to in any manner,
directly or indirectly make any intentionally false or any disparaging or
derogatory statements about the Executive; provided, however, that nothing
herein shall prevent either party from giving truthful testimony, from otherwise
making good faith statements in connection with legal investigations or other
proceedings, or from responding to disparaging or derogatory remarks made by the
other party whether or not in breach of this Section 7.
          8. Successors.
               (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
               (b) This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

- 10 -



--------------------------------------------------------------------------------



 



               (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid.
          9. Disputes.
               (a) Jurisdiction and Choice of Forum. All disputes arising under
or related to the employment of the Executive or the provisions of this
Agreement shall be settled by arbitration under the rules of the American
Arbitration Association then in effect, such arbitration to be held in Chicago,
Illinois, as the sole and exclusive remedy of either party. The arbitration
shall be heard by one arbitrator mutually agreed upon by the parties, who must
be a former judge. In the event that the parties cannot agree upon the selection
of the arbitrator within 10 days, each party shall select one arbitrator and
those arbitrators shall select a third arbitrator who will serve as the sole
arbitrator. The arbitrator shall have the authority to order expedited
discovery, hearing and decision, including the ability to set outside time
limits for such discovery, hearing and decision. The parties shall direct the
arbitrator to render a decision not later than 90 days following the arbitration
hearing. Judgment on any arbitration award may be entered in any court of
competent jurisdiction.
               (b) Governing Law. This Agreement will be governed by and
construed in accordance with the law of the State of Illinois applicable to
contracts made and to be performed entirely within that State.
               (c) Costs. The Company shall reimburse all reasonable legal fees
and expenses in connection with any dispute, arbitration or legal proceeding
relating to the employment of the Executive or the provisions of this Agreement
if the Executive substantially prevails on any claim in any such dispute,
arbitration or legal proceeding.
          10. Section 409A of the Code.
               (a) To extent that the Executive would otherwise be entitled to
any payment under this Agreement or any plan or arrangement of the Company or
its affiliates, that constitutes “deferred compensation” subject to Section 409A
of the Code (“Section 409A”) and that if paid during the six months beginning on
the Date of Termination would be subject to the Section 409A additional tax
because the Executive is a “specified employee” (within the meaning of
Section 409A and as determined by the Company), the payment will be paid to the
Executive on the earlier of the six-month anniversary of the Date of
Termination, a change in ownership or effective control of the

- 11 -



--------------------------------------------------------------------------------



 



Company (within the meaning of Section 409A) or the Executive’s death.
Similarly, to the extent that the Executive would otherwise be entitled to any
benefit (other than a payment) during the six months beginning on the Date of
Termination that would be subject to the Section 409A additional tax, the
benefit will be delayed and will begin being provided on the earlier of the
six-month anniversary of the Date of Termination, a change in ownership or
effective control of the Company (within the meaning of Section 409A) or the
Executive’s death. In addition, any payment or benefit due upon a termination of
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall be paid or provided to the Executive only upon a “separation
from service” as defined in Treas. Reg. 1.409A-1(h). To the extent applicable,
each severance payment made under this Agreement shall be deemed to be separate
payments, amounts payable under Section 4 of this Agreement shall be deemed not
to be a “deferral of compensation” subject to Section 409A to the extent
provided in the exceptions in Treas. Reg. 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exception under
subparagraph (iii)) and other applicable provisions of Treas. Reg. 1.409A-1
through 1.409A-6.
               (b) Notwithstanding anything to the contrary in this Agreement or
elsewhere, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Treas. Reg. 1.409A-1(b)(9)(v)(A) or
(C) shall be paid or provided to the Executive only to the extent that the
expenses are not incurred, or the benefits are not provided, beyond the last day
of the Executive’s second taxable year following the Executive’s taxable year in
which the “separation from service” occurs; and provided further that such
expenses shall be reimbursed no later than the last day of the Executive’s third
taxable year following the taxable year in which the Executive’s “separation
from service” occurs. Except as otherwise expressly provided herein, to the
extent any expense reimbursement or the provision of any in-kind benefit under
this Agreement is determined to be subject to Section 409A, the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which the Executive incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.
          11. Miscellaneous.
               (a) Amendment. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

- 12 -



--------------------------------------------------------------------------------



 



               (b) Notices. All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Executive:
at the Executive’s primary residential address
as shown on the records of the Company
If to the Company:
General Growth Properties, Inc.
110 North Wacker Drive
Chicago, IL 60606
Telecopy Number: 312-960-5485
Attention: Office of the General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
               (c) Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.
               (d) Tax Withholding. The Company may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.
               (e) No Waiver. The Executive’s or the Company’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right the Executive or the Company may have hereunder, including,
without limitation, the Company’s right to terminate the Executive for Cause
pursuant to Section 3(b) (subject to the limitation in the last sentence of
Section 3(b)), shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.
               (f) No Strict Construction. It is the parties’ intention that
this Agreement not be construed more strictly with regard to the Executive or
the Company.
               (g) Entire Agreement. From and after the Effective Date, this
Agreement shall supersede any other employment or severance agreement or
arrangements between the parties, other than the Indemnification Agreement and
the option award agreement, and the Executive shall not be eligible for
severance benefits under any plan, program or policy of the Company or any of
its affiliates.

- 13 -



--------------------------------------------------------------------------------



 



               (h) Section References; Captions. Any reference to a Section
herein is a reference to a section of this Agreement unless otherwise stated.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect.

- 14 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s
hand and, pursuant to the authorization from its Board of Directors, the Company
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

            EXECUTIVE
      /s/ Adam S. Metz       Adam S. Metz              GENERAL GROWTH
PROPERTIES, INC.
      By:   /s/ Ronald Gern         Name:   Ronald Gern        Title:   General
Counsel        GGP LIMITED PARTNERSHIP
      By:   /s/ Ronald Gern         Name:   Ronald Gern        Title:   General
Counsel   

- 15 -